Citation Nr: 1138199	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for discoid lupus erythematosus.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  She was subsequently released to inactive duty and transferred to the Naval Reserve, where she served from February 25, 1969 to February 24, 1971.  The Veteran also had an unverified period of Reserve service after 1971.  See DD 214; service personnel records; June 2008 transcript.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for PTSD, depression, and declined to reopen the claim for service connection for discoid erythematosus lupus.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in June 2008.  In October 2008, the Board remanded this case.  

In February 2009 correspondence, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.  



FINDINGS OF FACT

1.  In a June 1999 decision, the RO denied service connection for discoid lupus erythematosus.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's June 1999 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim for service connection for discoid lupus erythematosus.

3.  PTSD is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's June 1999 rating decision which denied service connection for discoid lupus erythematosus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has not been received since the RO's June 1999 rating decision which denied service connection for discoid lupus erythematosus; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 3.156 (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Veteran was sent a VCAA letter in March 2004.  In addition, the Board remanded this case for the Veteran to be sent a VCAA letter which complied with Kent.  An additional RO letters dated in January 2009 was sent, affording the proper Kent notice and the Veteran was also informed of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Consequently, the Board finds that adequate notice has been provided regarding the Veteran's claims.

Regarding the duty to assist, the RO has obtained the Veteran's service and post-service treatment records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, the Board remanded this case for VCAA notice, VA records, a VA psychiatric examination, and various criminal report records.  VA endeavored to complete all actions requested.  There were no criminal report records available, but the Veteran was sent VCAA notice and a VA examination was conducted.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Also, in July 2009, the Veteran's claim was readjudicated.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material Evidence

The Veteran's service treatment records are negative for any complaints or findings of lupus.  After service, a June 2006 record of Dr. Robert Bushman noted that the Veteran had been told that she had lupus.  VA and private October 1996 records indicated that the Veteran had left posterior auricular focal basilar vasculopathy. Perivascular and perifollicular lymphocytic dermatitis, perifollicular fibrosis and pigment incontinence which was suggestive of discoid lupus erythematosus.  

In March 1999, the Veteran was afforded a VA examination.  The examiner provided an opinion that it was unlikely that there was a relationship between the Veteran's lupus erythematosus and her irregular menses or amenorrhea that were present during service.  The examiner further indicated that no other inservice incidents, including a rash, were related to the lupus.  In sum, he stated that he saw absolutely no interrelationship to any of the service connected findings or disease processes that he could relate to the lupus which had been diagnosed in the last several years.  

In a June 1999 rating decision, service connection for lupus erythematosus was denied on the basis that there was no inservice diagnosis, the inservice amenorrhea preexisted service and was not related to the lupus, and the inservice skin rashes were not related to the lupus.  

Thereafter, additional evidence was received.  An article, titled "Lupus" explained the nature, types, causes, prevalence, symptoms; diagnosis, treatment, and prognosis of lupus.

The Veteran initiated an appeal and a statement of the case was sent to her in November 2000.  However, an appeal was not thereafter perfected.  Therefore, the RO's June 1999 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Additional evidence has been received in conjunction with the current claim to reopen.  VA records dated through 2010 continue to reflect the diagnosis of lupus.  Medical records from Dr. Richard D. Dahout were duplicates of records already in the claims file at the time of the June 1999 decision, and showed treatment for high blood pressure.  At her June 2008 Board hearing, the Veteran asserted that her psychiatric condition (PTSD) caused her lupus.  However, a subsequent December 2010 VA examination indicated that the lupus was causing depression, not the opposite.  

Although in the previous denial VA did not consider whether service connection was warranted for lupus as secondary to PTSD, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The additional evidence is not new and material.  At the time of the prior final decision, there was a current diagnosis, but no evidence of inservice lupus or of an etiological connection between current diagnosis and service or service-connected disability.  The new evidence is cumulative to the extent that it shows that the Veteran continues to suffer from lupus, first diagnosed many years after her separation form service.  Also, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The additional evidence does not show the presence of discoid lupus erythematosus during service or any indication that the current diagnosis is in any way related to service or a service-connected disability.  The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not suggest that the Veteran's current lupus erythematosus is related to service or a service-connected disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  The application to reopen the claim of service connection for discoid lupus erythematosus is denied.


Service Connection

The Veteran's service treatment records reveal that she was seen with complaints of having a reaction to Valium at the U.S. Naval Station in Mayport, Florida, in February 1969.  The medical provider indicated that the dosage would be either discontinued or decreased, and also noted that the veteran appeared depressed, was unable to sleep, had poor appetite and work concentration, and was fed up at work.  At the time of her discharge physical in February 1969, the Veteran was noted to have psychoneurotic depressive reaction by history.  During a September 1969 reenlistment examination, the Veteran reported frequent or terrifying nightmares; she reported frequent trouble sleeping and depression or excessive worry during an October 1977 annual examination.

The Veteran contends that she was subjected to a racial attack at her home as well as a sexual assault.  A June 2004 VA records indicated that the Veteran had organic affective syndrome and the Veteran reported that her PTSD was associated with a military rate and having her off base house shot at by a racist.  

Post-service treatment records reveal that the Veteran has received psychological treatment at the Vet Center in St. Petersburg, Florida, and at various VA Medical Centers .  She has been diagnosed with recurrent, moderate, major depression; PTSD (associated with military sexual trauma (MST) and racial violence exposures while on duty); and organic affective disorder.  See e.g., September 1999 general psychiatry geriatric clinic note from the San Diego VA Medical Center; September 2006 psychology note from Iowa City VA Medical Center.

A September 2006 notation indicated that the Veteran's VA clinicians felt that the Veteran was a credible person in significant distress and that her diagnoses of PTSD were due to inservice racial violence during service.  

In an October 2006 statement, the Veteran's ex-husband corroborated the Veteran's contentions regarding the racial attack.  In pertinent part, he reported that the incident occurred in 1968 and that he was deployed at the time.  He further indicated that shotgun blasts were fired through the kitchen window and that the FBI investigated the case.  The Veteran's ex-husband asserted that the Veteran had nightmares about the incident for a long time and that she was afraid of loud noises and did not want to be left alone.

The Veteran later clarified in written correspondence and at a June 2008 Board hearing that the shooting occurred in 1968, in Jacksonville.  She was followed by white men and they shot at her home with a rifle.  A neighbor called the police.  Her commanding officer allowed her to reside with his family until she received emergency base housing.  She related that in February 1968, she was treated for being depressed and being unable to sleep.  She believed that the FBI had investigated the incident.  With regard to the sexual assault, the Veteran stated that this occurred on a drill weekend in 1986.  She related that she never went to another drill weekend after that.  The attack occurred in the barracks.  In 2000, two VA physicians were able to get the information from her during treatment.  She did not know the person who assaulted her.

In December 2010, the Veteran was afforded a VA examination.  The examiner did not feel that the Veteran had PTSD at that time, although she had a well-documented history of it, but rather had depression and anxiety.  The examiner felt that the anxiety and depression were not related to service, but were rather related to childhood trauma.  It was also noted that the Veteran herself endorsed that her depression was due to her lupus.  The examiner stated that the depression was related to sexual trauma, but it occurred during childhood.  There was no mention of inservice sexual trauma.  

VA has been unable to obtain any criminal report records from the local Jacksonville Sheriff's office, the Naval Reserve Personnel Center, or the FBI, regarding the inservice shooting incident.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does she assert such.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that she endured several stressors during service, as outlined above.  The Board observes that the Veteran's service treatment records suggest that she experienced psychiatric manifestations during service.  Although she was noted to be fed up by work, the records also documented reports of terrifying nightmares, which is consistent with the Veteran's reports of nightmares of the shooting incident, as well as the report by her ex-husband of these problems.  Her ex-husband also corroborated her report of the shooting incident, with details.  There is no corroborating evidence regarding the later reported sexual assault incident.  

The VA examiner provided an opinion that there was no current diagnosis of PTSD and that current anxiety and depression were related to childhood abuse.  However, the examiner did not adequately address the inservice psychiatric manifestations, whether the prior diagnoses were related to service, nor the current allegations of inservice sexual assault.  That report was simply incomplete.  As such, its probative value regarding diagnosis and etiology is diminished.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

With regard to the requests for the criminal report records, the Board observes that those requests were made only under one version of the Veteran's name.  The Veteran has used several names, due to change in marital status.  When the incident is claimed to have occurred, it would not have been under her current name.  Thus, the searches were not exhaustive.  Nevertheless, for the reasons noted below, there is sufficient evidence to grant her claim without remanding for further action.  

The post-service VA records indicate that the diagnosis of PTSD is related to inservice stressor incidents, including the shooting incident.  It was specifically noted that her examiners found her to be credible.  

In sum, there is some inservice evidence of psychiatric manifestations, post-service diagnoses of PTSD based on the claimed shooting incident, and lay evidence from her ex-husband that that shooting incident occurred.  This evidence weighs in favor of her claim.  The evidence against her claim includes the VA examiner's opinion and the negative efforts to obtain the criminal report records.  However, that negative evidence is of lesser probative value for the reasons previously articulated.  In addition, VA examiners have attributed psychiatric diagnoses to the purported shooting stressor and apparently found that stressor sufficient to result in the diagnoses, and also found that the Veteran was credible in her personal reports.  All of the medical examiners are competent to make those complex assessments.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of the claimed inservice shooting stressor.  The Board is also persuaded by the VA examiners' conclusions that the Veteran was credible in her report of inservice stressor.  Therefore, there is credible and persuasive evidence which places the evidence for and against the claim in equipoise.  

Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for PTSD is warranted.


ORDER

The application to reopen the claim of service connection for discoid lupus erythematosus is denied.

Service connection for PTSD is granted.  


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


